DETAILED ACTION
	This Office Action is responsive to the amendment and remarks received June 10, 2021 (“Amendment” and “Remarks” respectively). Claims 1, 7, 10, and 16-19 are pending. Claims 2-5, 8, 9, 12-15 are canceled. Claims 1, 6, 7, 10, 16-19 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. 
Support for the Amendment is provided by the Applicant’s original disclosure including Figure 1, Figure 3, paragraphs 9 and 27. 
It is noted that the newly claimed ranges of (1) 17.5% vol butyl acetate and 17.5% vol ethyl butyrate with respect to Claim 1; and (2) linear solvent component (which comprises 70% vol of the electrolyte solution in accordance with Claim 1) further comprises 35% vol or less of dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof, in addition to the 17.5% vol butyl acetate and 17.5% vol ethyl butyrate is not specifically stated by the Applicant’s disclosure. Instead, these sub ranges are within the broader ranges expressly disclosed by the Applicant. 
With respect to changing numerical range limitations, the new matter analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is the Office’s position that the newly claimed ranges are supported by the Applicant’s disclosure because one of ordinary skill in the art would have considered the claimed sub-ranges to be supported by the broader ranges that are expressly disclosed. However, any future showing of unexpected result, or criticality, regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B). 
Response to Arguments
	The Applicant’s arguments traversing the rejections set forth in the January 12, 2021 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. 
	The Amendment is persuasive in overcoming the 35 U.S.C. 112 rejection of Claims 6 and 16-19. The rejection is accordingly withdrawn.
	It is respectfully submitted that the Applicant’s arguments are not persuasive with respect to the 35 U.S.C. 103 rejection over JEON and TOKUDA. The rejection is accordingly maintained. 
	With respect to Claim 1, the Applicant contends that (1) TOKUDA fails to teach or suggest 70 vol% of linear solvent comprising 35% vol of a combination ethyl butyrate and butyl acetate in equal parts” as required by the amended claims, and (2) JEON fails 
	It is respectfully submitted that this argument is not persuasive. Contrary to the Applicant’s arguments, TOKUDA (relied upon as the secondary reference in the rejection) renders obvious the disputed limitations, and expressly teaches a motivation to modify JEON to arrive at the claimed invention.
	The Non-Final Rejection asserted that TOKUDA discloses preferred linear components of a non-aqueous electrolyte may comprise a combination of ethyl butyrate, butyl acetate (para. 65-66), and/or methyl propionate, each of which provide enhanced ion conductance through lowered viscosity (para. 66). Vinylene carbonate is a preferred cyclic carbonate component used with the linear component because of its propensity to form a stable interface protective coating (para. 136, para. 133). See Final Rejection at 5, 6.
	While TOKUDA does not expressly recite the exact 35 volume % ethyl butyrate and 35 volume % of butyl acetate, TOKUDA’s disclosed range overlaps and renders obvious the claimed ranges. Furthermore it is noted that the rejection substituted the claimed linear ester components of TOKUDA into the solvent system of JEON and JEON also discloses a range of linear ester solvent component that overlaps that claimed.
	The total content of linear carboxylic acid ester disclosed by TOKUDA is “more preferably 15 vol % or more” (para. 68). JEON, the primary reference, discloses a higher content of linear solvent (JEON abstract, 40 to 90 wt.% linear solvent).
35 volume % ethyl butyrate and 35 volume % of butyl acetate along with 30 volume % of cyclic carbonate solvent that is a vinyl carbonate solvent. Doing so would have been obvious for the reasons further asserted in the rejection below. 
	Because the prior art teaches a range overlapping that claimed, and teaches that the combination of ethyl butyrate and butyl acetate as linear ester solvents combined with VC cyclic carbonate, the Applicant’s arguments are not persuasive and the rejection is maintained below.
Claim Interpretation
	The claim recites “70% vol of linear solvent comprising 35% vol of a combination of ethyl butyrate and butyl acetate in equal parts” is interpreted to mean that ethyl butyrate and butyl acetate are each present in an amount of 17.5% vol. This interpretation of the claim language is consistent with the meaning of “comprising 35% vol of a combination of ethyl butyrate and butyl acetate in equal parts” (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0017515 to Jeon et al. in view of US2013/0071731 to Tokuda et al.

	Regarding Claim 1, JEON discloses an electrolyte solution for a fast charging lithium ion battery (abstract, lithium ion secondary battery electrolyte, para. 13 enhanced rate characteristics), the electrolyte solution consisting essentially of: linear solvent (abstract, 40 to 90 wt.% linear solvent) such as methyl propionate (para. 14), cyclic carbonate solvent (abstract, 1 to 60 wt.% cyclic carbonate), wherein a concentration of the at least linear solvent is higher than a concentration of the cyclic carbonate solvent (para. 17 rate characteristics are deteriorated when the cyclic carbonate is too large; para. 19 5-50 wt.% cyclic to 50-95 wt. % linear solvent), and at least one lithium salt (para. 44, lithium salt such as LiPF6) at least one lithium salt selected from the group consisting of LiAsF6, LiClO4 and others (JEON para. 42).
	JEON is silent with respect to the battery having “a charging rate of more than 10C” as required by Claim 1 however this is intended use claim language that does not impart any required structure to the claimed invention. JEON is fully capable of use at a charging rate of more than 10C and all of the structure claimed is met by the prior art. 
	JEON is silent with respect to “70% vol of linear solvent comprising 35% vol of a combination of ethyl butyrate and butyl acetate in equal parts” as required by Claim 1. The claim language “70% vol of linear solvent comprising 35% vol of a combination of ethyl butyrate and butyl acetate in equal parts” is interpreted to mean that ethyl butyrate and butyl acetate are each present in an amount of 17.5% vol, and thus are a combination in equal parts totaling 35% vol of the linear solvent.

	TOKUDA discloses a nonaqueous electrolytic solution for a lithium ion secondary battery wherein the electrolytic solution comprises a linear solvent and a cyclic carbonate solvent wherein the linear solvent may comprise linear 3 to 4 carbon acid esters such as propionates and butyrates (para. 65) and the cyclic carbonate may comprise VC (para. 30, para. 133).
	TOKUDA further discloses that preferred linear components may comprise a combination of ethyl butyrate and butyl acetate (para. 65-66), methyl propionate, each of which provide enhances ion conductance through lowered viscosity (para. 66). Vinylene carbonate is a preferred cyclic carbonate component because of its propensity to form a stable interface protective coating (para. 136, para. 133).
	TOKUDA also teaches blending amount of linear carbonate is 5 vol% or more and preferably 90 vol% or less which overlaps the range claimed and the amount provided balances desired large current discharge characteristics and limits electrical conductivity drop from decreased permittivity of the electrolyte solution (para. 56, 59). 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified JEON’s linear solvent to comprise at least one four-carbon chain ester such as ethyl butyrate or butyl acetate (TOKUDA para. 65) in order to improve ion conduction by reducing viscosity as taught by TOKUDA. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) 
	It would have been further obvious at the time of filing to have provided 70% vol of linear solvent comprising 35% vol of a combination of ethyl butyrate and butyl acetate in equal parts (ethyl butyrate and butyl acetate are each present in an amount of 17.5% vol) of the 70% vol linear solvent of the electrolyte. This would have been obvious because JEON teaches a linear content range overlapping the claimed 70 vol. % total linear solvent, and TOKUDA also teaches an overlapping range (the total content of linear carboxylic acid ester disclosed by TOKUDA is “more preferably 15 vol % or more” at para. 68). JEON, the primary reference, discloses a higher content of linear solvent (JEON abstract, 40 to 90 wt.% linear solvent). Choosing 17.5 vol % for each of the chain esters accordingly would have been obvious, using merely routine experimentation, in order to identify a workable range of the solvent components in the non-aqueous solvent system, and selecting only the known linear solvent components taught by the prior art. The motivation for doing so furthermore would have been to improve performance with large current discharge, as taught by TOKUDA. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In the instant case, no criticality of the claimed ranges has been evidenced by the Applicant and several prior art references teach overlapping ranges of linear solvent content in a linear + cyclic solvent system as claimed including both JEON and TOKUDA.
	It would have been further obvious to have modified the cyclic carbonate of JEON 	to comprise VC and the motivation for doing so would have been to facilitate the formation of a stable interface protective coating as taught by TOKUDA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting the claimed linear and cyclic components of the claimed electrolyte would have been obvious because each claimed component was known in the art to be suitable linear and cyclic components respectively in the art, 
	Regarding Claim 7, JEON and TOKUDA are relied upon as above with respect to the electrolyte solution of claim 1. 
	JEON is silent with respect to the linear solvent component (which comprises 70% vol of the electrolyte solution in accordance with Claim 1) further comprises 35% vol or less of dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof, in addition to the 17.5% vol butyl acetate and 17.5% vol ethyl butyrate.
	However, the linear solvents dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof are taught by the prior art as linear solvents that are desirable for use in electrolyte solutions combined with cyclic carbonate solvent such as vinyl carbonate. 
	In addition, TOKUDA teaches use of a combination of linear carbonates (para. 54-59, including dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate or a combination thereof) with linear carboxylic acid esters (para. 64-68, including butyl acetate and ethyl butyrate). 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified JEON to comprise 35% vol or less of dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, or a combination thereof, in addition to the 17.5% 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In addition, criticality of the claimed ranges has not been evidenced by the Applicant.
	Regarding Claim 10, JEON and TOKUDA are relied upon as above. Modifying JEON in view of TOKUDA as asserted above results in the battery of Claim 10, including a lithium ion battery comprising the electrolyte solution of claim 1, at least one anode and at least one cathode separated by at least one separator, wherein the anode has anode material based on metalloids comprising at least one of Si, Ge and/or Sn (JEON para. 20), and the battery is chargeable at least at I0C (modified-JEON comprises all of the structure claimed and is therefore necessarily capable of use at 10C; also see JEON Table 1 with rates of 10c and 20C).
	Regarding Claim 11, JEON and TOKUDA are relied upon as above. Modifying JEON in view of TOKUDA as asserted above with respect to Claims 1 and 7 results in the method of Claim 11, including a method of enhancing safety and performance of fast charging lithium ion batteries, the method comprising providing an electrolyte solution of claim 1.
	Regarding Claim 16, JEON and TOKUDA are relied upon as above with respect to claim 1 and JEON is silent with respect to the specific salt claimed. TOKUDA further 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified JEON’s electrolyte to comprise the claimed salt comprises LiN(C2F5SO2)2. The motivation for doing so would have been to use a salt known in the art to be suitable for use in nonaqueous electrolytes for lithium ion secondary batteries as taught by TOKUDA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 17, JEON and TOKUDA are relied upon as above with respect to claim 1  and JEON further discloses wherein the at least one lithium salt comprises LiAsF6 (JEON para. 42).  
	Regarding Claim 18, JEON and TOKUDA are relied upon as above with respect to claim 1 and JEON is silent with respect to the claimed lithium salt. 
	TOKUDA discloses wherein the at least one lithium salt comprises LiC(CF3SO2)3 (TOKUDA para. 44-45 lists various lithium salts including the claimed salt).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified JEON’s electrolyte to comprise the claimed salt comprises LiC(CF3SO2)3. The motivation for doing so would have been to use a salt known in the art to be suitable for use in nonaqueous electrolytes for lithium ion secondary batteries as taught by TOKUDA. The selection of a known material, which is based upon its In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0017515 to Jeon et al. in view of US2013/0071731 to Tokuda et al., further in view of US2014/0011081 to Ahn et al.

	Regarding Claim 19, JEON and TOKUDA are relied upon as above with respect to Claim 1. 
	JEON is silent with respect to the at least one lithium salt comprises tris(trimethylsilyl)phosphite (TMSP).  
	AHN discloses nonaqueous electrolytes for lithium ion secondary batteries, the electrolyte comprising TMSP (abstract, para. 50 “salt having an oxalato complex as an anion and TMSP as an additive”; para. 25-27 “the compound of Chemical Formula 1 may be at least one selected from the group consisting of tris(trimethylsilyl)phosphate (TMSP)”). AHN further discloses this lithium salt provides improved lifetime characteristic and an improved power characteristics at a low temperature circumstance (see Example 1) by decreasing the resistance of an SEI film formed at the surface of an electrode (para. 23).
	Prior to the time of filing it would have been obvious to one of ordinary skill in the art to have modified the nonaqueous electrolyte of JEON to comprise the TMSP containing salt of AHN. The motivation for doing so would have been to improve lifetime and power characteristics at low temperature by decreasing resistance of an SEI film formed during use as taught by AHN.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR1020150015070 to Kwon et al.
U.S. Patent No. 5,773,165 to Sugeno discloses a non-aqueous electrolyte for a lithium ion secondary battery where the electrolyte comprises a mixture of cylic carbonate and chain ester similarly to the claimed invention (abstract). SUGENO further discloses the chain ester may comprise butyl acetate, or butyl acetate (col. 4 lines 35-40) which are each the chain ester compounds disclosed by the instant Application.
US2009/0017386 to Xu et al. discloses “addition of a large amount of co-solvents with low viscosity and low melting points such as linear carbonates and carboxylate esters can improve cell performance at low temperatures” (paragraph 4). XU further discloses that useful carboxylate solvents include butyl acetate and ethyl butyrate (para. 33).
US2012/0219866 to Onuki et al. discloses a volume ratio of cyclic carbonate and linear solvent such as linear carbonate or aliphatic carboxylic acid ester (para. 80-81) that may be 95:5 to 50:50 which overlaps the claimed range. Paragraph 186 discloses that chain carboxylic acid esters includes butyl acetate, and ethyl butyrate, among others. Paragraph 92-93 discloses the cyclic carbonate may be vinylene carbonate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729